Granger, J.
There is no record to justify this court in assuming jurisdiction in this case. From the abstract it appears that the judgment of the district court was entered December 20., The record then shows “notice of appeal, and service thereof on Kiner & Riddle and Warren & Buchanan, attorneys for plaintiffs, andón F. H. Hilliard, clerk of the court.” There is nothing to show the year in which the judgment of the district court was entered, nor how long after the entry of the judgment the appeal was taken. Facts essential to the jurisdiction of this court must appear on the face of the record. They are not presumed. Appeals must be taken within six months from the rendition of the judgment or order appealed from, and not afterwards. Code, sec. 3173. This appeal may or may not have been taken within the time prescribed by law. In the absence of an affirmative showing, the appeal must be
Dismissed.